Memorandum Opinion on Procedural Dissent

Morrow, J.,
A petition in writing of more than 20 registered electors of the Thirty-second Senatorial District of this State, complaining for the reasons therein stated that the special election November 6, 1956, to fill the vacancy in the office of State senator is illegal, was presented in open court on Monday, November 26, 1956, at 10 *291a.m., when all the members of this court were on the bench. The petition was thereupon read at length. It was ordered filed. This action of the court had the effect of adjudging that the petition set out a prima facie case. Section 1758, art. XVII, of the Act of June 3, 1937, P. L. 1333, 25 PS §3458, provides: “The petition shall be presented to the court or law judge having jurisdiction, except where otherwise provided in this article, and if it shall set out a prima facie case, it shall be filed of record in the proper court, and thereupon a time shall be fixed for hearing.” Bond was filed by petitioners as required and the time for a hearing was fixed. Prior to the time fixed respondent by his counsel filed a motion to quash the petition. The allegations of fact in the petition must be accepted as true in acting upon this motion. The majority of this court have sustained the motion to quash. I .favored going on with the hearing as scheduled. The petition contains many allegations of fact. Taking these as true, together with all the inferences therefrom reasonably warranted, it seems to me that the hearing scheduled should have been held rather than that the proceedings be quashed forthwith. On the motion to quash no matter of fact advanced by way of defense and no litigation elsewhere can properly be considered. As I view it, whether the special election required by Constitution and statute should have been kept separate and apart as mentioned in Munce v. O’Hara, 340 Pa. 209, and Howland v. Board of Supervisors of San Joaquin County, 109 Cal. 152, 41 Pac. 864, and other cases, and not merged into the general election as allegedly was done for the reasons and in the manner averred in the petition, is a question to be determined after full hearing as prescribed by the Election Code rather than decided upon the motion to quash.